DETAILED ACTION
This Office Action is in response to Applicant’s application 17/198,552 filed on March 11, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on March 11, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on March 11, 2021 and November 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2020/0329575 (Park).
Regarding claim 16, Park discloses at annotated Figure 3 a cover window, 100 [0054], comprising: 
    PNG
    media_image1.png
    491
    935
    media_image1.png
    Greyscale

a first surface, as annotated; 
a second surface, as annotated, opposite the first surface, as shown, that is flat, as shown, and folded such that the first surface faces inward with respect to a folding line, as annotated where the first surface is described as a back of the window that is inaccessible to the user [0083]; 
a non-slimming portion, e.g. P and as annotated, at which the first surface is flat, as shown; and 
a slimming portion, e.g. F and as annotated, at which the first surface is partially recessed, as shown, and having a thickness smaller than the non-slimming portion, t1 is smaller than t2, see claim 6, wherein the folding line is located in the slimming portion, as shown.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 17 which depends upon claim 16, at claim 6 Park teaches a first thickness of the non-slimming portion has a range of 0.05 millimeters (mm) to 0.3 mm, and a second thickness of the slimming portion has a range of 0.02 mm to 0.1 mm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 16 wherein a first thickness of the non-slimming portion has a range of 0.1 millimeters (mm) to 20 mm, and a second thickness of the slimming portion has a range of 0.01 mm to 0.1 mm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 18 which depends upon claim 17, Park teaches the width, W2 of the slimming portion is W1+2*a and a is equal to {(t2-t1)/2}/Tan theta where theta ranges from 1 to 50 degrees [0078].  In the case t2=0.3, t1=0.1 and theta=20 degrees, a is approximately 0.25 mm and 2*a is 0.5 mm.  Thus W2 encompasses at least 3.5 to 8.5 mm (see claim 8).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 17 wherein a width of the slimming portion has a range of 20 mm or less because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 19 which depends upon claim 17, Park teaches at [0029], the minimum radius of curvature is 0.5 to 2.5 mm at claim 7.

    PNG
    media_image2.png
    808
    718
    media_image2.png
    Greyscale
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 17 wherein a length measured from the slimming portion to a center of curvature of the first surface in a state of being folded with respect to the folding line has a range of 1 mm to 2 mm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0064884 (Cho) and Park.
Regarding claim 20, Cho discloses an in-foldable display device, 100 [0054, 84], configured to be folded such that a display surface faces inward, as shown in Figure 1A-1B and described at [0083-84], the in-foldable display device 
    PNG
    media_image3.png
    783
    866
    media_image3.png
    Greyscale
comprising: 
a display panel, 110 [0073, 87], including a first surface, as annotated, located on a front side, as shown, and a second surface, as annotated, located on a rear side, as shown, and displaying a screen on the front side, as shown at Figure 1A-1B and described at [0083-84]; 
a cover window, 300 [0073], on the first surface of the display panel, as shown, and including a third surface, as annotated, and a fourth surface, as annotated, which is flat and opposite to the third surface, as shown; and 
a bonding member, as described at [0162], between the fourth surface of the cover window and the display panel, as described at [0162],
wherein the cover window includes a non-slimming portion, as annotated, in which the third surface is flat, as shown.
Cho does not teach wherein the cover window includes a slimming portion in which the third surface is partially recessed and having a thickness smaller than the non-slimming portion.
As discussed above, Park teaches a cover window wherein the cover window a slimming portion in which the slimming surface is partially recessed and having a thickness smaller than the non-slimming portion.
Taken as a whole, the prior art is directed to cover windows useful for flexible displays.  Park teaches that when the cover window includes a non-slimming portion in which the third surface is flat and a slimming portion in which the third surface is partially recessed and having a thickness smaller than the non-slimming portion that the properties of flexibility, resilience and elasticity are improved at [0041].  An artisan would find it desirable to configure a foldable display with improved resilience.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 20 wherein the cover window includes a non-slimming portion in which the third surface is flat and a slimming portion in which the third surface is partially recessed and having a thickness smaller than the non-slimming portion, as taught by Park, to improve the resiliency, elasticity and flexibility of the display as taught by Park, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art does not teach a method of fabricating a cover window, the method comprising: forming, on a glass article having a flat upper surface, a mask layer including water glass and a recess portion having a partially recessed upper surface; and etching the mask layer and the glass article to form a cover window having a partially recessed upper surface.
Claims 2-15 depend directly or indirectly on claim 1 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893